Citation Nr: 0841130	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran reportedly served on active duty from June 1965 
to June 1967 and received the Combat Infantryman Badge and 
Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which, in pertinent part, denied entitlement 
to service connection for heart disease.  

The veteran's appeal was previously before the Board in March 
2008, when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

In March 2006, the veteran provided testimony at a hearing 
before a Decision Review Officer (DRO) at the Togus RO.  A 
transcript of this hearing is of record.

While the September 2008 VA Form 646 prepared by the 
veteran's representative noted that the issues of entitlement 
to service connection for bladder cancer and an increased 
rating for scars due to a shell fragment wound were currently 
on appeal, these issues were denied in the Board's March 2008 
decision.  They are therefore no longer on appeal and no 
longer before the Board.



FINDING OF FACT

The veteran's current heart disease was not present in 
service or within one year of the veteran's discharge from 
service and is not related to a disease or injury in service.  



CONCLUSION OF LAW

Heart disease was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2004, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection for heart disease.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The June 2004 letter did tell 
the veteran to submit any relevant evidence in his 
possession.

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
July 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Although the 
veteran has reported being treated and diagnosed with cardiac 
arrhythmia in 1982 at the Togus VA Medical Center (VAMC), 
there is no evidence of this treatment contained in the 
claims folder.  The claims folder contains records of 
treatment from the Togus VAMC dating back to June 1973 
showing treatment for a left hip condition, but there is no 
evidence of complaints related to a heart condition prior to 
the veteran's myocardial infarction in 1993.  VA has made 
multiple requests for clinical records from the Togus VAMC, 
including a request in June 1983, but no records showing 
treatment for cardiac arrhythmia in 1982 have been received.  
Therefore, the Board finds that VA has made reasonable 
efforts to procure evidence identified by the veteran and has 
complied with the VCAA's duty to assist.

Additionally, the veteran was provided a proper VA 
examination in May 2008 in response to his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran contends that his current heart disease was 
initially manifested by an abnormal heart beat and chest pain 
during active service.  Service treatment records are 
negative for evidence of an abnormal heart beat or chest 
pain.  The examination for separation in May 2008 shows that 
the veteran's heart and a chest X-ray were normal.  The 
veteran's blood pressure was 130/70 and his sitting pulse was 
72.  The veteran completed a report of medical history for 
separation from service in which he noted no pertinent 
history or medical problems.

In a claim for VA benefits completed in June 1973, the 
veteran reported no pertinent history.

In March 1973, the veteran underwent VA hospitalization for 
treatment of a condition not currently at issue.  It was 
reported that the cardiac system was normal.

In April 1993, the veteran was hospitalized at a community 
hospital for treatment of an acute myocardial infarction.  He 
reported bouts of arrhythmia in the past.  It was also 
reported that he had stopped smoking eight years earlier but 
had smoked 11/2 packs of cigarettes per day for 26 years.  
There was also a strong family history of early coronary 
artery disease.

In June 1999, the veteran underwent a triple coronary artery 
bypass.  His physician noted that he had done well with 
medical therapy following the 1993 heart attack, but had 
recently developed increased angina with physical activity.  
Following his surgery, the veteran's secondary discharge 
diagnoses included a remote history of tobacco use, 
hypercholesterolemia, a history of hypertension, a positive 
family history of coronary artery disease, and a history of 
shrapnel injuries from the Vietnam War.

Records from the Social Security Administration show that the 
veteran was found to be disabled in September 1999, by reason 
of ischemic heart disease.  He was determined to have been 
disabled since June 1999.

The veteran was provided a VA examination in May 2008.  He 
reported first noticing an abnormal heart beat during boot 
camp and when involved in combat operations in Vietnam.  He 
said that cardiac arrhythmia had been diagnosed in 1982 at 
the Togus VAMC following an episode of unconsciousness.  

After examining the veteran and reviewing the claims folder, 
the examiner diagnosed ischemic heart disease and determined 
that it was less likely than not that the veteran's 
complaints of arrhythmia during active duty were related to 
his current heart disease.  The examiner concluded that that 
the veteran's vascular coronary artery disease was instead 
due to his past tobacco use, elevated cholesterol, 
hypertension, and family history of coronary artery disease.  
His cardiac complaints during service were due to anxiety. 

The record clearly shows a current diagnosis of heart 
disease.  In addition, the veteran has reported the onset of 
cardiac arrhythmia and chest pain during service.  While the 
service medical records do not document such injuries, the 
veteran is competent to report that they occurred.  

The veteran served in combat and has reported pertinent 
symptoms during that combat.  Where, a veteran engaged in 
combat, satisfactory lay evidence that an injury or disease 
was incurred in service will be accepted as sufficient proof 
of service connection where such evidence is consistent with 
the circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a 
three step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method of proof 
provided by the statute.  First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Second, it must be determined whether the 
proffered evidence is "consistent with the circumstances, 
conditions, or hardships of such service."  Finally, if the 
first two requirements are met, VA "shall accept the 
veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
under § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).  

Two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The veteran has reported a continuity of symptomatology since 
service, indicating that cardiac arrhythmia and chest pain 
began during active duty service and continued since.  The 
contemporaneous evidence is against a finding of such 
continuity.  No pertinent complaints or findings were noted 
at service separation, in his initial claim for VA benefits 
or during hospitalization in 1973.

The evidence of record establishes that the veteran 
experienced a myocardial infarction in April 1993 and 
reported having bouts of arrhythmia in the past.  However, 
there is no medical evidence of a heart condition until 1993, 
more than 25 years after the veteran's separation from active 
duty service.  While the veteran provided a vague history of 
arrhythmia in 1993 and has subsequently reported undergoing 
treatment for arrhythmia in 1982 at a VA medical facility, 
there is no medical evidence documenting this treatment in 
the claims folder.


In addition, until his claim for service connection in May 
2004, the veteran never reported a prior history of chest 
pain or arrhythmia during service while receiving treatment 
for his heart condition.  As late as January 2005, the 
veteran underwent a VA psychiatric examination in which a 
fairly detailed medical history was recorded.  Neither the 
veteran nor the examiner made any mention of arrhythmias

In any event, the VA cardiac examiner accepted the veteran's 
reported history of arrhythmias, but concluded that the 
current heart disease was unrelated to that history.

There is no competent evidence demonstrating that the current 
heart disease manifested to a compensable degree in service 
or during the presumptive period after service and the 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the veteran's 
heart disease is related to a disease or injury in service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no competent medical evidence of a nexus 
between the veteran's current disability and his active duty 
service.  In fact, the only medical opinion of record is that 
of the May 2008 VA examiner which weighs against the claim.

In essence, the only opinion linking the current disabilities 
to service is that of the veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In sum, the post-service medical evidence of record shows 
that the first evidence of the veteran's claimed disability 
was years after his separation from active duty service.  In 
addition, there is no medical evidence that the veteran's 
heart disease is related to his active duty service.  The 
Board therefore concludes that the evidence is against a 
nexus between the veteran's claimed disability and his active 
duty service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for heart disease is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


